Case: 1:14-cv-08347 Document #: 144 Filed: 04/29/20 Page 1 of 1 PageID #:1337

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Jermaine Wilson, et al.
                                    Plaintiff,
v.                                                       Case No.: 1:14−cv−08347
                                                         Honorable John Z. Lee
City of Evanston, Illinois
                                    Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 29, 2020:


        MINUTE entry before the Honorable John Z. Lee:Defendant's motion for
reconsideration [133] is granted in part and denied in part. The motion is granted to the
extent that the Court once again clarifies, as it did at the October 23, 2019 status hearing,
that the September 25, 2019 order only excludes those proposed expert opinions that were
expressly addressed in that order. The remainder of the reconsideration motion is denied,
however. Defendant challenges the Court's conclusion that testimony on whether EPD's
procedures meet national standards is not relevant to Plaintiffs' procedural−due−process
claim by merely citing two district court cases where parties either used, or attempted to
use, similar testimony regarding similar claims. This is not remotely enough to establish a
"manifest error[] of law or fact" as needed to warrant reconsideration. Bank of Waunakee
v. Rochester Cheese Sales, 906 F.2d 1185, 1191 (7th Cir. 1990).Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
